Clarke, J.:
The proceeding was instituted to acquire title to a strip of land 60 feet wide extending from Broadway to Fort Washington avenue, the length of which strip along the center line of the street being approximately 225 feet, and of a strip of land extending from Fort Washington avenue to Riverside avenue, which strip along the center line is 625 feet. The entire cost was, by resolution of the board of estimate and apportionment, to be assessed upon the property deemed benefited. In the block between Broadway and Fort Washington avenue the title to the land to be acquired is in two owners, the parcels being divided by a diagonal line running from northwest to southeast. Prior to *904the acquisition oí title, the lot, of which damage No. .2 forms a part, had a length along this diagonal line extending from Broadway in a northwesterly direction to Fort Washington avenue of about 236 feet.. The line referred to formed the northerly line of the. plot owned by the City Real Estate Company, the appellant. By reason of this proceeding the property of the appellant acquires a frontage on the hew street of about 213 feet 8 inches. A right angle corner is made at . 'Broadway and an additional corner given at-Fort Washington avenue. The commissioners have made an award in the sum of $52,384.42, exclusive of interest, for damage No. 2, the property,acquired from- the- appellant. The assessment for benefit against the remaining land owned by appellant was $45,770.87. The total awards and. interest in the whole próceeding amount to $246,142.31, and'the total assessments for benefit are $250,774.70.' The area of assessment-Which the commissioners adopted extended eastwardly to á point 100, feet east of Edgecomb avenue and westerly to. a point 100 feet west of Riverside drive. Considerable land, therefore, which did not abut on the newly-acquired street was deemed to be benefited by the commissioners and is included in their area of assessment. If the commissioners had confined their'area of assessment to the land directly abutting on West One Hundred and Sixtieth street, as it was acquired, the assessment against the land of the appellant Would have been .much greater. It would not be -just or equitable,to place an onerous assessment omthe land fronting on One Hundred and Sixtieth street'east of Broadway. The lots in this section already had a frontage on a street sixty feet wide, regulated, graded, .paved; and the abutting land well improved. These lots have already borne their assessments for the acquisition of the property for this street and for various local improvements. The only benefit, they receive is the continuation of the street upon which, they fronted to Riverside drive.. For this benefit a-reasonable assessment was laid! More than.that Would have been inequitable. Comparing the northern piece of property on the block, opposite appellants, property; we find the. award was $49,286, while the assessment was $52,259; that is, said property had to pay $3,000-for the street and contribute land, ■ while appellant receives $6,607.55 more than it is assessed,’ and has in addition the street and new corner lots. In view of the fact that the property which', lies between Fort Washington avenue and Broadway is much moré valuable than that between Fort Washington avenue1 and Riverside drive, it is apparent that it would be a gross injustice to make the cheaper land pay for the dearer land, which would be the-case if part of the assessment for benefit should be taken ' from the land to the east and added to that west of Fort Washington avenue. We think that in this case the broad principle of payment.block by block, modi-' fled as it has been by making the adjacent land pay for the benefit-received, leads to an"equitable and just result. We find no error in this record and the order appealed from should be affirmed, with costs and disbursements to respondent. Ingraham, P. J., McLaughlin, Lauglilin and Miller, JJ., concurred. Order affirmed, with ten dollars costs and disbursements, .' '